In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Hutcherson, J.), entered October 4, 1996, which, upon a jury verdict, is in favor of the defendants and against her dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court was correct in denying the plaintiffs motion to set aside the verdict as against the weight of the evidence. Despite the divergent versions of how the rear-end vehicular collision occurred, we find that a reasonable view of the evidence supports a finding that the plaintiffs vehicle came to an abrupt stop in an intersection after the traffic officer had waved to her to proceed, and that the defendant Douglas Hagan could not have avoided the collision (see, Gross v Napoli, 216 AD2d 524; Koopersmith v General Motors Corp., 63 AD2d 1013, 1014). The jury verdict finding that the defendants were not negligent in the happening of this accident was reached by a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129, 134; Glick v Hittner & Sons, 111 AD2d 150). Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.